Title: To Thomas Jefferson from Chenier de St. André, 26 November 1786
From: St. André, Chenier de
To: Jefferson, Thomas



Rue Culture St Gervais. Dimanche 26 9bre. 1786.

Mr. Chenier de St. André a l’honneur de présenter ses complimens à monsieur jefferson. Il le prie d’etre persuadé que ce n’est ni par négligence ni par oubli qu’il a passé si long-Tems sans aller le voir, et le remercier de ses politesses. Il a été un mois à la campagne; il n’en est pas revenu bien portant; et il loge dans le quartier de Paris le plus éloigné de Monsieur jefferson. Il compte partir pour Nice dans huit jours. Il espere avant ce Tems-la aller savoir des nouvelles de la Santé de Monsieur jefferson, et si son bras est entierement rétabli.
Il le prie d’agréer les assurances de sa parfaite considération.
